Citation Nr: 1033523	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back condition, to include as 
secondary to the service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in August 2003 by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

This claim was previously remanded by the Board in June 2008 and June 
2009 for additional development.  The RO has complied with those 
remand directives.  


FINDING OF FACT

The Veteran's low back disorder was not caused by, or aggravated by, 
his PTSD.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to 
include as secondary to the Veteran's service-connected PTSD, have 
not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), 
the United States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 
183 (2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) that 
the claimant is expected to provide; and (4) VA must ask the claimant 
to provide any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to 
the Veteran dated in April 2006, July 2008, and June 2009 that fully 
addressed all notice elements.

In compliance with the duty to notify the Veteran of what information 
would substantiate his claim, the Veteran was advised that VA used a 
Schedule for Rating Disabilities (Schedule) that determined the 
rating assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the condition, 
the severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  
This duty includes assisting the Veteran in the procurement of 
service medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained the service treatment records, VA outpatient treatment 
records and private medical records.  Additionally, the Veteran was 
afforded a VA examination in April 2010.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The Veteran is contending that his service-connected PTSD aggravates 
his low back disorder.  After a careful review of the evidence of 
record, the preponderance of the evidence is against the claim and 
the claim is denied.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  To establish direct service 
connection, three requirements must be met: (1) the existence of a 
current disability; (2) an injury or disease was incurred during 
active military service; and (3) a relationship exists between the 
current disability and the in-service injury or disease.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2009); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen, 7 Vet. App. at 448.  Where a service-connected disability 
aggravates a nonservice- connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the aggravation.  
Id.  Temporary or intermittent flare-ups of symptoms alone do not 
constitute sufficient evidence for aggravation unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that during the pendency of this appeal, the 
provisions of 38 C.F.R. § 3.310 were amended, effective from October 
10, 2006; however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
new provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the Veteran because it 
does not require the establishment of a baseline before an award of 
service connection may be made.

The current medical evidence shows that the Veteran is diagnosed as 
status post lumbar spine laminectomy.  The most recent evidence 
includes a September 2008 lumbar spine MRI revealing postoperative 
changes at L5-S1; moderate encroachment on the right spinal 
neuroformina; small posterolateral disc herniation on the right at 
the L1-2 level; mild central spinal stenosis and a small 
posterolateral disc herniation on the left with mild bilateral 
foraminal encroachment at the L4-5 level; there was no neural 
impingement.

In addition to the evidence showing a current disability, the record 
also includes medical evidence indicating that the Veteran's service-
connected PTSD may have aggravated the low back disorder.  First, a 
May 1985 VA psychiatric examination report noting that the Veteran's 
complaints included pain in the back (plus migraine headaches, 
burning stomach, and irritable bowel syndrome (IBS)).  The examiner 
specifically observed that the Veteran appeared to be the type of 
person who had somatic problems secondary to his anxiety.  Therefore, 
he opined, the Veteran's physical problems were related to his 
service-related psychiatric difficulties.  (The Board notes that the 
record does not include a diagnosis of a low back disorder at that 
time.).

Similarly, in an October 2002 assessment, a mental health therapist 
(treating the Veteran on VA contract) explained that the Veteran had 
previously had spinal surgery, which increased his PTSD 
symptomatology.  The therapist also stated that "many of [the 
Veteran's] problems can be directly attributed to" his PTSD.

Finally, the record includes a July 2003 VA primary care physician's 
note, in which the Veteran is shown to complain that his many 
symptoms were related to PTSD.  The physician recommended that the 
Veteran continue his psychiatric care "since most of his problems are 
related to [PTSD]."

The Veteran underwent a VA examination in February 2010.  The 
examiner reviewed the Veteran's records.  The Veteran dated his back 
pain to the 1990's.  The first diagnosis of a back disorder was in 
February 1998, where a record alluded to an MRI that revealed a 
central disc herniation.  The Veteran underwent an L5 laminectomy 
later that year.  The examiner diagnosed the Veteran with L5-S1 disc 
herniation, status post discetomy; multilevel degenerative disc 
disease; degenerative joint disease of the lumbosacral spine; and 
chronic pain syndrome, characterized as lumbosacral plexitis.  

The examiner opined that the records do not indicate a relationship 
between the Veteran's current back disorder and any event of service.  
He further opined that the Veteran's back disorder is not directly 
caused by the Veteran's PTSD.  In support of this opinion, he stated 
that there is a well-documented post-military service injury that 
resulted in the Veteran's current back disorder.

Finally, the examiner concluded that while it is true that stress, 
anxiety, and depression can heighten one's awareness and response to 
pain that can result in fatigue or malaise, the potential effects 
that the Veteran's PTSD may or may not have had on the Veteran's back 
condition cannot be objectively measured.  Furthermore, the 
possibility of a PTSD diagnosis was raised in 1981, many years prior 
to a back disorder diagnosis.  Accordingly, there is no method to 
measure the effects of the Veteran's PTSD on his spine disorder.

Although, as discussed above, baseline measurements are not necessary 
to determine secondary service connection, the evidence still must 
demonstrate aggravation of the non service-connected disorder to 
warrant a grant of the claim.  While deterioration in ranges of 
motion may have been useful in determining if the Veteran's back 
disorder was aggravated by his PTSD, there are no baseline 
measurements for comparison and the Veteran's current ranges of 
motion are "remarkably normal."  Accordingly, it would be pure 
speculation to determine the impact on the Veteran's PTSD on his back 
disorder and aggravation has not been shown.   

As the evidence is against finding a nexus between the Veteran's back 
disorder and his service-connected PTSD, reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. §5107(b).  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.  The 
benefit-of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


